Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1997. MICHAEL ANTHONY CHEEKS v. THE STATE.

      This case was docketed in this court on June 20, 2018. The Appellant’s brief
and enumeration of errors was due on or before July 10, 2018, pursuant to this court’s
Rule 23. The docket does not reflect a motion for an extension of time having been
filed prior to the date the brief and enumerations of error was due, as contemplated
by this court’s Rule 16. Accordingly, this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/18/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.